MARTIN, J.,
dissenting.
. In my humble opinion, the ruling relied upon by the majority in this case, that of South Community, Inc. v. State Emp. Relations Bd. (1988), 38 Ohio St. 3d 224, is distinguishable and should not be applied to the very different facts of this case where the exigencies of time are a definitive factor.
I would hold that SERB correctly found the strike to be unauthorized and that the trial court properly found that R.C. 4117.23 precludes this appeal. Time appears to be of the essence under R.C. 4117.23(A) and, given the ambiguities as to whether an appeal lies under the new law, I would opt for allowing the apparent legislative intent to be put into effect.